UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7262



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDREW WILLIAM FERGUSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-98-199, CA-01-124-02-V)


Submitted:   September 20, 2001           Decided:   October 9, 2001


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew William Ferguson, Appellant Pro Se.    Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew William Ferguson seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Ferguson, Nos. CR-98-199; CA-

01-124-02-V (W.D.N.C. July 25, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2